DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application 62863673 filed on 19 June 2019.

Claim Objections
Claim 1 is objected to because of the following informalities: applying, by a system operatively coupled to a processor, applying a risk model;

Appropriate correction is requested.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.


While the Specification as originally filed on 16 June 2019 in parent application 62863673 disavows a computer readable storage medium from being construed as a transitory signal per se (page 18 paragraph 0079), no such disavowal exists for machine-readable storage medium.
The broadest most reasonable interpretation of this limitation would include a propagated signal or carrier wave, which is not a statutory category of invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method, comprising: 
applying, by a system operatively coupled to a processor, applying a risk model on application specific retrospective data from at least one source, wherein the risk model comprises an attention-based graph neural network (A-GNN); 
based on the applying, generating, by the system, an application specific risk score; and 
facilitating providing, by the system, the application specific risk score to one or more entities.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because it is directed towards steps that a user would perform when evaluating a patient.
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor recited with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the processor system, generating a risk score may be performed by a person either mentally, or with pen and paper.
Similarly, facilitating providing the risk score may also be practically performed in the mind, either mentally or with pen and paper, and specifically because facilitating does not require any particular step to be performed.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-4, 10-12 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:

applying, by a system operatively coupled to a processor, applying a risk model on application specific retrospective data from at least one source, wherein the risk model comprises an attention-based graph neural network (A-GNN).
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processor, the Specification as originally filed on 16 June 2019 in parent application 62863673 discloses using a processor of a general purpose computer (page 19 paragraph 0083).
Regarding the A-GNN, this is insignificant extra-solution activity to the abstract idea because this broadly recited model is merely applied to perform data gathering.
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 5 reciting a graph, claim 6 reciting a graphical user interface, claim 8 further reciting A-GNN, claims 9, 13 reciting a machine learning model, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea which amounts to mere data gathering.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: applying, by a system operatively coupled to a processor, applying a risk model on application specific retrospective data from at least one source, wherein the risk model comprises an attention-based graph neural network (A-GNN); amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the A-GNN, Choi (GRAM: Graph-based Attention Model for Healthcare Representation Learning) teaches that attention mechanism is a general framework for neural 
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.
Regarding the graph of claim 5, A-GNN of claim 8, and machine learning model of claims 9, 13, Choi teaches that the attention model has been used in many areas, and is considered to be well-understood, routine, and conventional in the art (page 794, column 1, Section).
Regarding the GUI of claim 6, this is a generic function of a computer process. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 14 recites:
A system, comprising: 
a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a readmission risk forecasting component that applies a risk forecasting model to medical history data for a patient and generates a readmission risk score for the patient that reflects a probability of readmission of the patient following discharge from an inpatient healthcare facility, wherein the readmission risk forecasting model comprises an attention- based graph neural network (A-GNN); and 
a rendering component that facilitates providing the readmission risk score to at least one of the patient or a clinician involved in care of the patient.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because it is directed towards steps that a user would perform when evaluating a patient.
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor recited with a high level of generality, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the processor system, generating a risk score may be performed by a person either mentally, or with pen and paper.
Similarly, facilitating providing the risk score may also be practically performed in the mind, either mentally or with pen and paper, and specifically because facilitating does not require any particular step to be performed.

Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 15-22, reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a memory that stores computer executable components; and 
a processor that executes the computer executable components stored in the memory
wherein the readmission risk forecasting model comprises an attention- based graph neural network (A-GNN).
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processor, the Specification as originally filed on 16 June 2019 in parent application 62863673 discloses using a processor of a general purpose computer (page 19 paragraph 0083).
Regarding the A-GNN, this is insignificant extra-solution activity to the abstract idea because this broadly recited model is merely applied to perform data gathering.

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the readmission risk forecasting model comprises an attention- based graph neural network (A-
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the A-GNN, Choi teaches that attention mechanism is a general framework for neural network learning, and has been used in many areas, including health care (page 794 column 1 Section 4).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.
Regarding the machine learning model of claims 23, Choi teaches that the attention model has been used in many areas, and is considered to be well-understood, routine, and conventional in the art (page 794, column 1, Section).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.


A machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
applying a readmission risk forecasting model to medical history data for a patient, wherein the readmission risk forecasting model comprises an attention-based graph neural network (A-GNN); 
based on the applying, generating a readmission risk score for the patient that reflects a probability of readmission of the patient following discharge from an inpatient healthcare facility; and 
facilitating providing the readmission risk score to at least one of the patient or a clinician involved in care of the patient.
Step 1:
The claim as a whole does not fall within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter, as discussed in the section above and incorporated herein.
In the interest of compact prosecution for Applicant, the claim is further analyzed under Step 2.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because it is directed towards steps that a user would perform when evaluating a patient.
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.

For example, but for the processor system, generating a risk score may be performed by a person either mentally, or with pen and paper.
Similarly, facilitating providing the risk score may also be practically performed in the mind, either mentally or with pen and paper, and specifically because facilitating does not require any particular step to be performed.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
applying a readmission risk forecasting model to medical history data for a patient, wherein the readmission risk forecasting model comprises an attention-based graph neural network (A-GNN).
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processor, the Specification as originally filed on 16 June 2019 in parent application 62863673 discloses using a processor of a general purpose computer (page 19 paragraph 0083).
Regarding the A-GNN, this is insignificant extra-solution activity to the abstract idea because this broadly recited model is merely applied to perform data gathering.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: applying a readmission risk forecasting model to medical history data for a patient, wherein the readmission risk forecasting model comprises an attention-based graph neural network (A-GNN); amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the A-GNN, Choi (GRAM: Graph-based Attention Model for Healthcare Representation Learning) teaches that attention mechanism is a general framework for neural network learning, and has been used in many areas, including health care (page 794 column 1 Section 4).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-17, 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan (20160188814) in view of Choi.

Claim 1: Raghavan teaches:
A method (page 1 paragraph 0009 illustrating a method), comprising: 
applying, by a system operatively coupled to a processor (page 2 paragraph 0028 illustrating a processor), applying a risk model on application specific retrospective data from at 
based on the applying, generating, by the system, an application specific risk score (page 1 paragraph 0009 illustrating a predictive model of readmission risk); and 
facilitating providing, by the system, the application specific risk score to one or more entities (Figure 6-7 illustrating presenting the risk to a user [considered to be a form of “facilitating” for an “entity”]).
Raghavan does not teach:
wherein the risk model comprises an attention-based graph neural network (A-GNN).
Choi teaches:
wherein the risk model comprises an attention-based graph neural network (A-GNN) (page 788 Figure illustrating GRAM, page 787 column 2 last paragraph illustrating deep learning models via neural attention with graphs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Choi within the embodiment of Raghavan with the motivation of better guiding the learning process for more accurate predictive modeling (Choi; page 787 column 2 last paragraph).

Claim 2: Raghavan in view of Choi teach:
The method of claim 1 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the risk model comprises a readmission risk forecasting model (page 1 paragraph 0009 illustrating a predictive model of readmission risk) and the retrospective data comprises 

Claim 3: Raghavan in view of Choi teach:
The method of claim 2 (as discussed above and incorporated herein).
Raghavan further teaches:
further comprising, based on the applying: 
identifying, by the system, one or more factors included in the medical history data for the patient that contribute to the readmission score (page 3 paragraph 0041 illustrating using the patient’s data); and 
generating, by the system, importance scores for the one or more factors representing their degree of contribution to the readmission risk score (page 3 paragraph 0041 illustrating weighting parameters).

Claim 4: Raghavan in view of Choi teach:
The method of claim 3 (as discussed above and incorporated herein).
Raghavan further teaches:

identifying, by the system, relationships between the factors that contribute to the readmission score (page 3-4 paragraph 0042 illustrating risk factors, including comorbidity [considered to be a form of “relationship”]).

Claim 5: Raghavan in view of Choi teach:
The method of claim 4 (as discussed above and incorporated herein).
Raghavan does not teach:
further comprising, based on the applying: 
generating, by the system, an interactive feature graph comprising nodes respectively corresponding to the factors and connections between the nodes representing the relationships.
Choi teaches:
generating, by the system, an interactive feature graph comprising nodes respectively corresponding to the factors and connections between the nodes representing the relationships (page 788 Figure 1 illustrating a graph with connection between nodes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Choi within the embodiment of Raghavan in view of Choi with the motivation of better guiding the learning process for more accurate predictive modeling (Choi; page 787 column 2 last paragraph).

Claim 6: Raghavan in view of Choi teach:

Raghavan further teaches:
further comprising: 
facilitating rending, by the system, the interactive feature in a network accessible graphical user interface (Figure 6-7, Figure 1 illustrating a network).

Claim 9: Raghavan in view of Choi teach:
The method of claim 2 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the readmission risk forecasting model comprises a machine learning model trained on historical medical history data for patients previously readmitted to one or more inpatient healthcare facilities following discharge (page 3 paragraph 0038 illustrating excluding planned readmissions from the training data).

Claim 10: Raghavan in view of Choi teach:
The method of claim 3 (as discussed above and incorporated herein).
Raghavan further teaches:
further comprising: 
recommending, by the system, an action plan for reducing the probability of readmission based on a determination that the readmission risk score reflects a high probability of readmission (page 2 paragraph 0029 illustrating a care plan for the patient to reduce readmission).


The method of claim 10 (as discussed above and incorporated herein).
Raghavan further teaches:
further comprising: 
generating, by the system, a readmission risk profile for the patient comprising the readmission risk score, the one or more factors, and the importance scores (Figure 6-7 illustrating scoring the patient’s risk for readmission); 
identifying, by the system in one or more databases, historical action plan data identifying action plans that resulted in positive outcomes that were performed for other patients having readmission risk profiles with a defined degree of similarity to the readmission risk profile for the patient (page 1 paragraph 0015 illustrating determining hospital performance [considered to be a form of “historical action plan”]); and 
determining, by the system, the action plan based on the historical action plan data (page 1 paragraph 0015 illustrating recommending actions based on hospital performance).

Claim 12: Raghavan in view of Choi teach:
The method of claim 11 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the identifying the historical action plan data is further based on the other patients having similar medical health histories to the patient (page 3 paragraph 0036 illustrating identifying hospital with similar characteristics and patient mix [considered to be a form of “patients having similar medical health histories”]).


The method of claim 11 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the determining the action plan further comprises employing one or more machine learning models (page 3 paragraph 0036 illustrating using data of similar hospitals, paragraph 0037 illustrating using the machine learning model).

Claim 14: Raghavan teaches:
A system (Abstract illustrating a system), comprising: 
a memory that stores computer executable components (Figure 1 illustrating computer memory); and 
a processor that executes the computer executable components stored in the memory (page 2 paragraph 0028 illustrating a processor), wherein the computer executable components comprise: 
a readmission risk forecasting component that applies a risk forecasting model to medical history data for a patient and generates a readmission risk score for the patient that reflects a probability of readmission of the patient following discharge from an inpatient healthcare facility (page 2 paragraph 0031 illustrating modeling patient risk factors using discharge data [considered to be at least one “source”]); and 
a rendering component that facilitates providing the readmission risk score to at least one of the patient or a clinician involved in care of the patient (Figure 6-7 illustrating presenting the risk to a user [considered to be a form of “rendering”]).
Raghavan does not teach:

Choi teaches:
wherein the readmission risk forecasting model comprises an attention- based graph neural network (A-GNN) (page 788 Figure illustrating GRAM, page 787 column 2 last paragraph illustrating deep learning models via neural attention with graphs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Choi within the embodiment of Raghavan with the motivation of better guiding the learning process for more accurate predictive modeling (Choi; page 787 column 2 last paragraph).

Claim 15: Raghavan in view of Choi teach:
The system of claim 14 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein based on application of the risk forecasting model (page 1 paragraph 0009 illustrating a predictive model of readmission risk) to medical history data for a patient (page 2 paragraph 0031 illustrating using patient data), the readmission risk forecasting component further identifies one or more factors included in the medical history data for the patient that contribute to the readmission score (page 1 paragraph 0009 illustrating a predictive model of readmission risk), and generates importance scores for the one or more factors representing their degree of contribution to the readmission risk score  (page 3 paragraph 0041 illustrating weighting parameters).


The system of claim 14 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the one or more factors comprise a plurality of factors (page 3-4 paragraph 0042 illustrating a plurality of factors) and wherein based on application of the risk forecasting model to medical history data for a patient, the readmission risk forecasting component further identifies relationships between the factors that contribute to the readmission score (page 3-4 paragraph 0042 illustrating risk factors, including comorbidity [considered to be a form of “relationship”]).

Claim 17: Raghavan in view of Choi teach:
The system of claim 16 (as discussed above and incorporated herein).
Raghavan does not teach:
wherein the computer executable components further comprise: 
a mapping component that generates an interactive feature graph comprising nodes respectively corresponding to the factors and connections between the nodes representing the relationships, and wherein the rendering component further facilitates rendering the interactive feature in a network accessible graphical user interface.
Choi teaches:
a mapping component that generates an interactive feature graph comprising nodes respectively corresponding to the factors and connections between the nodes representing the relationships, and wherein the rendering component further facilitates rendering the interactive 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Choi within the embodiment of Raghavan in view of Choi with the motivation of better guiding the learning process for more accurate predictive modeling (Choi; page 787 column 2 last paragraph).

Claim 19: Raghavan in view of Choi teach:
The system of claim 15 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the readmission risk forecasting model comprises a machine learning model trained on historical medical history data for patients previously readmitted to one or more inpatient healthcare facilities following discharge (page 3 paragraph 0038 illustrating excluding planned readmissions from the training data).

Claim 20: Raghavan in view of Choi teach:
The system of claim 16 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the computer executable components further comprise: 
a recommendation component that recommends an action plan for reducing the probability of readmission based on a determination that the readmission risk score reflects a high probability of readmission (page 2 paragraph 0029 illustrating a care plan for the patient to reduce readmission).

Claim 21: Raghavan in view of Choi teach:
The system of claim 20 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the risk forecasting component further generates a readmission risk profile for the patient comprising the readmission risk score, the one or more factors, and the importance scores (Figure 6-7 illustrating scoring the patient’s risk for readmission), and wherein the computer executable components further comprise: 
a similar case identification component that identifies, in one or more databases, historical action plan data identifying action plans that resulted in positive outcomes that were performed for other patients having readmission risk profiles with a defined degree of similarity to the readmission risk profile for the patient (page 1 paragraph 0015 illustrating determining hospital performance [considered to be a form of “historical action plan”]); and 
an action plan generation component that determines the action plan based on the historical action plan data (page 1 paragraph 0015 illustrating recommending actions based on hospital performance).

Claim 22: Raghavan in view of Choi teach:
The system of claim 21 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the similar case identification component further identifies the historical action plan data based on the other patients having similar medical health histories to the patient (page 3 

Claim 23: Raghavan in view of Choi teach:
The system of claim 21 (as discussed above and incorporated herein).
Raghavan further teaches:
wherein the action plan generation component further determines the action plan using one or more machine learning models (page 3 paragraph 0036 illustrating using data of similar hospitals, paragraph 0037 illustrating using the machine learning model).

Claim 24: Raghavan teaches:
A machine-readable storage medium (page 2 paragraph 0030 illustrating a storage medium storing instructions readable by a computer), comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
applying a readmission risk forecasting model to medical history data for a patient (page 2 paragraph 0031 illustrating modeling patient risk factors using discharge data);
based on the applying, generating a readmission risk score for the patient that reflects a probability of readmission of the patient following discharge from an inpatient healthcare facility (page 1 paragraph 0009 illustrating a predictive model of readmission risk); and 
facilitating providing the readmission risk score to at least one of the patient or a clinician involved in care of the patient (Figure 6-7 illustrating presenting the risk to a user or at least a care provider).
Raghavan does not teach:

Choi teaches:
wherein the readmission risk forecasting model comprises an attention-based graph neural network (A-GNN) (page 788 Figure illustrating GRAM, page 787 column 2 last paragraph illustrating deep learning models via neural attention with graphs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Choi within the embodiment of Raghavan with the motivation of better guiding the learning process for more accurate predictive modeling (Choi; page 787 column 2 last paragraph).

Claim(s) 7-8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Choi as applied to parent claims 2, 15 above as applicable, and further in view of Miikkulainen (20060112050).

Claim 7: Raghavan in view of Choi teach:
The method of claim 2 (as discussed above and incorporated herein).
Raghavan in view of Choi do not teach:
further comprising: 
applying, by the system, an outlier detection model to the medical history data to determine whether the medical history data is within a scope of training data used to train the readmission risk forecasting model; and 

Miikkulainen teaches:
applying, by the system, an outlier detection model to the medical history data to determine whether the medical history data is within a scope of training data used to train the readmission risk forecasting model (page 11 paragraph 0090 illustrating determining outlier data compared with normally encountered data); and 
generating, by the system, a warning notification based on a determination that the medical history data is outside the scope of the training data (page 11 paragraph 0090 illustrating generating a warning).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Miikkulainen within the embodiment of Raghavan in view of Choi with the motivation of alerting the user of highly unusual situations that warrant special attention for improved patient treatments (Miikkulainen; page 11 paragraph 0090).

Claim 8: Raghavan in view of Choi and Miikkulainen teach:
The method of claim 7 (as discussed above and incorporated herein).
Raghavan does not teach:
wherein the outlier detection model comprises another attention-based graph neural network (A-GNN).
Choi teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Choi within the embodiment of Raghavan in view of Choi and Miikkulainen with the motivation of better guiding the learning process for more accurate predictive modeling (Choi; page 787 column 2 last paragraph).

Claim 18: Raghavan in view of Choi teach:
The system of claim 15 (as discussed above and incorporated herein).
Raghavan in view of Choi do not teach:
wherein the computer executable components further comprise: 
a model scoping component that applies an outlier detection model to the medical history data to determine whether the medical history data is within a scope of training data used to train the readmission risk forecasting model; and 
a notification component that generates a warning notification based on a determination that the medical history data is outside the scope of the training data.
Miikkulainen teaches:
a model scoping component that applies an outlier detection model to the medical history data to determine whether the medical history data is within a scope of training data used to train the readmission risk forecasting model (page 11 paragraph 0090 illustrating determining outlier data compared with normally encountered data); and 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Miikkulainen within the embodiment of Raghavan in view of Choi with the motivation of alerting the user of highly unusual situations that warrant special attention for improved patient treatments (Miikkulainen; page 11 paragraph 0090).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farooq (20110295622) teaches readmission risk reduction (Abstract).
Bowles (20130096942) teaches decreasing rates of readmission (page 6 paragraph 0060).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626